Case 2:21-cv-10108-LJM-Cl ECF No. 13, PagelD.180 Filed 04/19/21 Page 1 of 4

s

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

SAHI COSMETICS L.L.C.,
Case No. 2:21-cv-10108-LJM-CI
Plaintiff Assigned to Hon. Laurie J. Michelson
v. Magistrate Judge Curtis Ivy, Jr.
D/B/A BEAUTYBLENDER, SUPPORT OF DEFENDANT’S
Defendant. MOTION TO DISMISS

 

 

INDEX OF EXHIBITS IN SUPPORT OF MOTION TO DISMISS
The following exhibits in support of Defendant’s Motion to Dismiss are
being filed physically in the traditional manner and not electronically.
1. A physical product sample of Plaintiff Sahi Cosmetics, LLC’s
“Mystic primer serum” referenced in the Complaint.
2. A physical product sample of Defendant Rea.Deeming Beauty, Inc.’s
“Opal Essence primer serum” referenced in the Complaint.
3. A USB Flash Drive containing a video posted by Sheleen Sahi, the
principal of Sahi Cosmetic, LLC’s, to her public TikTok social media

account, and which is referenced in the Complaint.

Placed on shelf in records.

7361 1-00016/4017975.1
Case 2:21-cv-10108-LJM-CIl ECF No. 13, PagelD.181 Filed 04/19/21 Page 2 of 4

Dated: April 19, 2021 Respectfully submitted,

Los Angeles, California.
GREENBERG GLUSKER FIELDS

CLAMAN & MACHTINGER LLP

By: /s/ Aaron J. Moss
Aaron J. Moss, Cal. Bar No. 190625
Joshua M. Geller, Cal. Bar No. 295412
2049 Century Park East, Suite 2600
Los Angeles, California 90067
310.553.3610
amoss@ggfirm.com
jgeller@ggfirm.com

 

FISHMAN STEWART, PLLC
Maxwell Goss, Bar No. P78594
600 Tower Dr., Suite 610

Troy, Michigan 48098
248.594.0604
mgoss@fishstewip.com

Attorneys for Defendant
REA.DEEMING BEAUTY, INC. D/B/A
BEAUTY BLENDER

 

73611-0001 6/4017975.1
 

 
E ;
CF No. 13, PagelD.183 Filed 04/19/21 Page 4 of 4

Case 2:21-cv-10108-LJM-Cl

        

 

 

 

 

 

 

bz07z/6 LIF

ll iN

wig => WML 1X

9278

 

     

 

“o
= =O
S| uenpano suid 2 -Y [i020]
‘= IHOINUAAO SEI, ©“ 3 906PV8 VELL “om =
S- yous udv0Z-ANy SS a
na
> = g
© ; z
vy 3
v q
Se *
ic 3
a =
D 3
uw 3S
“1d0
a . _ ShOOTTHI9EL sR! 000s-ve2z ds
97zev IW LIOWL30

666 WOON GATE FLLSAVAVT 'M FEZ
_ ASNOHLUNOS NIAZI 3HQdOSHL

147938 REV 8/08 RRO
vrAdoveserags
cr “ny

 

 

Loraisia Nualsva 491440 Syygto of
” ‘ganas 118 s-g9n06 ¥9 ‘SS HONY S01
“909% SLING
ESV MUN AHMINGD 6F02

WSO OUaBNAIYD
dag A YNHSOr
1989-Gez (012) ¥ai0-0l NISC

Om :

     

147918 REV 6/08 BRO

 

 

 

‘an

 

FedEx First Overnight steneveosseo FedEx First Over ig ht’ | \

 

 
